June 9, 2011 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 RE: VANGUARD TRUSTEES’ EQUITY FUND (THE TRUST) FILE NO. 2-65955-99 485(a) Filing and Request for Acceleration of Effectiveness Commissioners: We respectfully submit the enclosed 58th Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A, affecting Vanguard Emerging Markets Select Stock Fund, a new series of the Trust, which we are filing pursuant to Rule 485(a) under the Securities Act of 1933. By separate letter dated June 9, 2011, the Trust and its distributor, Vanguard Marketing Corporation, request an accelerated effective date of June 13, 2011, pursuant to Rule 461(a) under the Securities Act of 1933. The request for acceleration is attached to this letter as Appendix A. The purposes of this Post-Effective Amendment 58 are to: (1) address the comments of the Commission’s staff regarding the prior Amendments 56 and 57; and (2) effect a number of non-material editorial changes. Please note that Post-Effective Amendment 58 is otherwise identical to Post-Effective Amendments 56 and 57, which were filed on March 28, 2011, and April 15, 2011, respectively. We appreciate the Staff’s assistance and thank you for your consideration. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2689. Sincerely, Nathan M. Will Associate Counsel The Vanguard Group, Inc. cc: Brion Thompson, Esquire U.S.
